UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1417


O. JOHN BENISEK; STEPHEN M. SHAPIRO; MARIA B. PYCHA,

                Plaintiffs - Appellants,

          v.

BOBBIE S. MACK, Chairman; LINDA H. LAMONE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-03233-JKB)


Submitted:   September 30, 2014             Decided:      October 7, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


O. John Benisek, Stephen M. Shapiro, Maria B. Pycha, Appellants
Pro Se.   Jennifer L. Katz, Assistant Attorney General, Douglas
F. Gansler, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Daniel Alan Friedman, Kathryn Michele Rowe,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               O.   John    Benisek,      Stephen   Shapiro,    and    Maria    Pycha

appeal the district court’s order dismissing a civil complaint

challenging,        on     several      grounds,    Maryland’s        congressional

districting plan enacted by the state legislature in 2011.                           We

have     reviewed        the   record     and    find   no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Benisek v. Mack, No. 1:13-cv-03233-JKB (D. Md. Apr. 8,

2014).     We deny Shapiro’s motion for oral argument because the

facts    and    legal      contentions     are   adequately    presented       in   the

materials      before      this   court    and   argument    would    not   aid     the

decisional process.

                                                                            AFFIRMED




                                            2